                   UNITED STATES DISTRICT COURT
                   SOUTHERN DISTRICT OF GEORGIA
                          SAVANNAH DIVISION

ESSEX INSURANCE COMPANY,           )
                                   )
     Plaintiff,                    )
                                   )
v.                                 )                  CV413-253
                                   )
SEGA VENTURES, LLC, et al.         )
                                   )
     Defendants.                   )

                                  ORDER

     In 2015, the District Judge resolved plaintiff’s summary judgment

motion. Doc. 71. After three years passed without any activity, he directed

plaintiff to explain the lack of action or face dismissal. Doc. 72. Plaintiff

timely responded and indicated its contention that several issues left open by

the disposition of its summary judgment motion could not be addressed

before the conclusion of underlying state litigation. See doc. 73. That report

reflected counsel’s expectation that the underlying case would “be tried in

August of 2018” and, pending that disposition, plaintiff would “renew is [sic]

summary judgment motion.” Id. at 2.

     Another year has passed without any discernable activity in this case.

Accordingly, plaintiff is DIRECTED to respond to this Order within seven

days and SHOW CAUSE why this case should not be dismissed for failure
to prosecute. See Fed. R. Civ. P. 41(b); Link v. Wabash R.R. Co., 370 U.S.

626, 630-31 (1962) (recognizing courts’ power “to clear their calendars of

cases that have remained dormant because of the inaction or dilatoriness of

the parties seeking relief.”). If the underlying litigation remains pending,

plaintiff’s response should explain the progress of that litigation and provide

an updated expectation of its conclusion.

      SO ORDERED, this 24th day of April, 2019.

                                    ______________________________________
                                     ___
                                      __
                                       ______________________
                                                            __________
                                                                    _ __
                                     HRISTOPHE
                                    CHRISTOPHERHER L. RAY
                                      NITED STATES MAGISTRATE
                                    UNITED                        T JUDGE
                                                                       JU
                                    SOUTHERN DISTRICT OF GEORGIA




                                      2
